f;:




               OFFICE   OF THE ATTORNEY GENERAL             OF TEXAS
                                  AUSTIN




Ou,       ?lmh L Oy8t.r Cadr8loa
Austin,     Toxar
Oentlonalt                Attaatloat Mr. R. 0. Do6gen
                                     Bxecutlv* s8cntary




                                                             s been receiv&


                                                           r Comml8rlon


                                               r gus managemeat practices
                                               f such contract be%- to
                                                1~ ovaed wee vith game




           wour                opl.alm    oa    the   followLag querti?s
          in    ee   ctfully requertea:
                      '1. Staythe Oue, Plrh eatlOyster
          Comlrelen leg8lly eater late contract For the ex-
          alwlve ooatrol of ell hunting prlvlleger oa a bob7
          o flncloae& lxad cad prohibit hunting, killiag or
          taking aaygame blrdr or mlnlr from ealdlend?
Oue,    Pl8b I Oymter Coai8rlon - Page 2



       -   --      _ ‘2. --May   the   oam,
                                       - .    Flab   aad Orater
       cop8m~en    legally latev mco a coatnct a8 above
       dercrlbod  ud permit  llmlted huntlag upon rueh
       lead la lotordaacovlth the Coml~slop~~~Juigmsat
       a8 to hw llp~ huntom may be lllovti to part:-
       alDate uxl the mount rob klad of gan b&la or
       minlr to be taken?
                   '3. CM the Our, Fish and Ovafor Ca-
       risrlan legally u6e male8 lvollable from the
       Bpeoiol Ou   ?und for peymeat to tl!u lewMvne~8 for
       privilege8of lxerclrlaslxalurive control of
       hum&lag prlvlleger on Nr property?’
                 You have glvea u8 the furthar la~or8atlonthat
the coatemplntedlea88 18 not euI doer aot purport  to be l ‘co-
operativerllbllfe-re8tOratlm project' to be entered into vlth
the Foderal Oovernuent uader Artfole r)Owb, Vemon’r kurotated
Texar Civil St&uter.
                 You hove al80 given u8'tbe lnformatlon that
the contemplated leare d0e8 not purport to establlrh my
statutory game prererve or pre8erva8. A reading of Article
917 of our Tear Penal Cotlevi11 al80 cleerly deraortrete that
no ltetutow g8w pm8erve8 vi11 be lttb b ll8h    byw.l
                                                   tha pro-
posed leaae8. saia Article 917 read8 a8 follwrr
                       'Any poraoa, fin or corpontl0n
       walag rad in po88errlon of land8 la tha hate           of
       Texas,    may tranufer     by UI lamrtrunnt la writing,
       duly rakmvledged before an offlcer, lut&rlsed
       uader the 1~8 ot thlr Stete to take lckaovledg-
       mata, ta the State of Teur the right to pre8erve,
       proteot cad introduce r0r promgatten purpoae8
       any of the gam blFd8 or gw            enhal untloned
       f.atNr ahpter          on the lead8 meatlarea therela,
       fo r l period of not lerr tlma tea yur8.         Suoh
       la8trunat     of   vrlting 8hall be filed la ths office
       of t& Oaae, Iri8hend Oyrtor Cad88loner. vhare-
       uwa t& Oeae, Flrh aad Oyster Cmmirrloaer may
       at   Nr Olsaretloadeclare tb lurdr dercrlbed in
        raid la8truacnt a State Oar Pre8*rve,        urd them-
       after for the period aamed thmela rhall ior all
       the purpose8relatiag to thr preaenmtlon, pro-- _
       tectlonu16 praprgrtlen of Ilam8bird8 eruI&a~8
       mi8alr be under the 00ntr0lofthe Game, FI8huad
       Oy8ter Ceul88loner. The aggregate acreage Of all
I




    @amor Fish        & Oyster          Cad88lon          - Page )




          DFOU?VeE Vhi8b -7  k dOE%QMtd                                is      M7    W
          COUntJ 8~1n8VO?~XO@Od   kn pr                                008tOf th
           tOtC1      lOFeC#O          Of    8UOh   OOUfhtJ.      8UCb      ~Eer*eE
           shallbe a\nknd    lath8 order of tb8 flllag
           Of tbr in#tFUDent tbr@fOr.  The Ou;    Fish
           ur4 Oyakr Cemi88loa4e~ shell aauae aotieor  to
           b.  DmDMUd            OOllt~i~            Lb   vO?dE       ‘fit&O        OW
           )19*erv.~,          %eapa8rlng             ?roNbltod”, and aauae
          Such aotlcer to be DOEted at woh #ate or Ed-
          trace thereto. All State gem8 preserves em-
          tablla&d Under tb   ~rOViDi~# Of tN8   CbDter
          sInA  for all pmpo*e* of preremCt;ah,   pro-
          tection aad propagation of ga80 birds and aam8
          lniulr therooak under th eooatrolti      me-
          meat 0r the 0~8, Flab and Oyster Coml88108er,
          end In urd NE deputies may at all t-8    eater
           in   Md        Um     EUoh        ~lTeEeFVC#    in   thC    p8PfOFMlw2e
           of   their duties.
                                 “Itbe unlavi\rlfor uay
                                            rbll
           person to hunt, purew, ahOot at, kill, take,
           destroy,   or la any nnaer   molest uy of the gem
           birds or 6W     m-8      vltNa the exterior bounda-
           ries   of us7 gw    pnrerve, and may person vho
           E&11 *iObtO Uhy DZ’OVi8iOIi     Of this   ChpteF
           shall be dee8ed guilty    or a drdwmor         aad upOn
           WlWiCti~     #bill b fined   not  le88  thCD   fifty
             Wio.00) dollar8 aor more than tvo lnmAred
           t $200.00) dollars.

                      hrtlole 4018, Vernon’s &mot&d      Texu Civil
    8tatUte8,        ti    OUtliLliZ@
                            tb dUt~e8 a!@ DOVerB Of tb     C~EEiODer
    (aav Cemi88lm)    gives to the Caad88loaor "auperlnteadeaceand
    Cmtrol of tha propyatlon aad dirtrlbutlm of blrddrua gu
    la the State naanatloq ovar vNch he uy have cOmtrO1, or vhlch
    uy be establisha ior roob propagatlaLa        It 18 our opl.aloa th8t
    the  above quoted provl8lo8 of Artlale 4018 clearly reterr     to
    bkte reaerv~tlonr or gu     pre#erve# l#t8bli#kd    in the   statutory
    Warier md vould aot lutherlae the leeme ia que*tl~.         ft vi11
    8180 be borne in dad that   Artlole 917, ?enal Cule, aupra,      pro-
au.   Fleh & Oyster Cd8eloP           - Faga 4




                We hWa  ken  umblo to tImI eny rt~tutory
ruthorlty iOr tb pPOpWe8 10a808.   It ID thanfon our
Ophbt tht aOh Of m       qWt:W     &Oti&d k NtEVOtWd iIttbr
pleg8tiVe.   ud   tbJ   WW   SO WEVt)?eb

                                           Very   truly     youra

                                    ATToRu%Y      08lomAL     OF TEXAS